DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2021 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 01/25/2022.
Claims 1, 2, 6-15 are pending.
Claims 3-5 have been cancelled.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6-15 filed 01/25/2022 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 6-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, lines 6-12 recites “determine a first priority level of the first packet is equivalent to a second priority level of the second packet; calculate a first delay time for the first packet based on the first priority level and a second delay time for the second packet based on the second priority level; store the first packet in a delay queue; in response to the second delay time being less than the first delay time, store the second packet in the delay queue in a first position ahead of a second position of the first packet;” It is not clear where in the original disclosure the above combination of limitations are described. The paragraphs Fig. 5, [0027-0030] referred in the REMARKS, describes packets having low priority, medium priority and high priority. Paragraph [0016] discloses a priority queue may allow storing packets in an order for transmission, based on when the packets were received and the calculated delay time. A priority queue is based on a first-in-first-out data structure, but giving priority to taking data out of the queue based on some attribute. However [0016] does not disclose packets of equivalent, same or similar priority, lacking of adequate written description disclosing the above cited claim limitations. Therefore, the claim limitation cited above are “new matter” and accordingly amended claim 6 is rejected.
Dependent claims 6-10 being dependent on claim 6, and not further clarifying are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US20140146677, of IDS, hereinafter ‘HOWES’) in view of Karim et al. (“An Efficient Priority Packet Scheduling Algorithm for Wireless Sensor Network”, hereinafter ‘KARIM’).
Regarding claim 1, HOWES teaches a non-transitory computer-readable medium storing machine- readable instructions which, when executed by a processor of an electronic device (Fig. 3, Network Device 110, [0027] the network device may include logic such as one or more of the following: (i) processing circuitry; (ii) one or more communication interfaces such as a radio and/or a physical connector to support wired connectivity; and/or (iii) a non-transitory (computer-readable) storage medium. See also Abstract: non-transitory computer readable medium is described that comprises instructions which, when executed by one or more hardware processors), cause the processor to:
receive a first packet (Fig. 1, Packet 170M, [0063] the network device 110 comprises resource management logic 160 that is configured to examine a sequence of network packets, which may include prioritized network packets 170.sub.1-170.sub.M (e.g., M.gtoreq.2) being part of a media frame 180, where the media frame 180 is part of a media stream at least partially forming the presentation 105. (Fig. 7, block 700, [0157]) network device, a plurality of network packets and a corresponding classification associated with each of the plurality of network packets is obtained (block 700));
determine a first priority level of the first packet (Fig. 1, Priority Determination Logic 125, [0051] the packet priority determination logic 265 may be configured to determine priority for network packets (priority of first packet and priority of second packet) within a media stream by partitioning a plurality of network packets of the media stream into a plurality of subsets, where each subset in the plurality of subsets may correspond to a media frame and its associated type. [0053] After partitioning the plurality of network packets, the packet priority determination logic 265 may be configured to initially determine a priority level for each particular media frame. (Fig. 7, [0157]) a corresponding classification associated with each of the plurality of network packets (priority of first packet and priority of second packet) is obtained (block 700). The classification may include the priority level assigned to the particular network packet);
calculate a first delay time based on the first priority level (Fig. 4, second packet 400 with header 295, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues (calculate a first delay time based on the first priority level, as obvious). (Fig. 7, steps 700-710) [0157-0158] a plurality of network packets and a corresponding classification associated with each of the plurality of network packets is obtained (block 700). The classification may include the priority level assigned to the particular network packet. Thereafter, one or more current network conditions are identified by the network device (block 710), the one or more current network conditions may be directed to an amount of time left for transmitting the plurality of network packets);
store the first packet in a queue (Fig. 4, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. [0072] Packet processing logic 320 is configured to extract incoming prioritized network packets for a presentation being wirelessly transmitted, organize a plurality of transmit queues 360 for use in temporarily storing the prioritized network packets prior to transmission, and route network packets associated with different media streams into their corresponding queues 360. [0088] Each entry 530 of queue 415 is configured to store a particular network packet including its header 540 and payload 545. As an example, the header 540 may include (1) Start-Media tag 541; (2) priority level 542; relationship (redundant/dependent) 543; maximum time allowed in queue without transmission (Max_Time_In_Queue) 544, as described above);
receive a second packet after receiving the first packet (Fig. 1, Packet 170 between Packets 170M and 1701, [0063] the network device 110 comprises resource management logic 160 that is configured to examine a sequence of network packets, which may include prioritized network packets 170.sub.1-170.sub.M (e.g., M.gtoreq.2) being part of a media frame 180, where the media frame 180 is part of a media stream at least partially forming the presentation 105);
determine a second priority level of the second packet (Fig. 1, Priority Determination Logic 125, [0051] the packet priority determination logic 265 may be configured to determine priority for network packets (priority of first packet and priority of second packet) within a media stream by partitioning a plurality of network packets of the media stream into a plurality of subsets, where each subset in the plurality of subsets may correspond to a media frame and its associated type. (Fig. 7, [0157]) a corresponding classification associated with each of the plurality of network packets (priority of first packet and priority of second packet) is obtained (block 700). The classification may include the priority level assigned to the particular network packet);
calculate a second delay time based on the second priority level (Fig. 4, third packet 400 with header 295, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. (calculate a second delay time based on the second priority level, as obvious). (Fig. 7, steps 700-710) [0157-0158] a plurality of network packets and a corresponding classification associated with each of the plurality of network packets is obtained (block 700). The classification may include the priority level assigned to the particular network packet. Thereafter, one or more current network conditions are identified by the network device (block 710), the one or more current network conditions may be directed to an amount of time left for transmitting the plurality of network packets);
store the second packet in the queue (Fig. 4, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. [0072] Packet processing logic 320 is configured to extract incoming prioritized network packets for a presentation being wirelessly transmitted, organize a plurality of transmit queues 360 for use in temporarily storing the prioritized network packets prior to transmission, and route network packets associated with different media streams into their corresponding queues 360. [0088] Each entry 530 of queue 415 is configured to store a particular network packet including its header 540 and payload 545. As an example, the header 540 may include (1) Start-Media tag 541; (2) priority level 542; relationship (redundant/dependent) 543; maximum time allowed in queue without transmission (Max_Time_In_Queue) 544, as described above); and 
transmit the packet over a network ([0160] Thereafter, the network device transmits the particular network packet using the one or more transmission parameters (block 730)). 
HOWES does not explicitly disclose calculate a first delay time based on the first priority level,  calculate a second delay time based on the second priority level , and in response to the second delay time being less than the first delay time, transmit the second packet over a network before transmitting the first packet.
In analogous art, KARIM teaches calculate a first delay time based on the first priority level  (Fig. 1, Page 2 Left Col Section III.A Para 1: maximum number of levels in the ready queue of a node is three: priority 1 (pr1), priority 2 (pr2), and priority 3 (pr3) queues. Real-time data packets go to pr1, the highest priority queue, and are processed using FCFS. Non-real time data packets that arrive from sensor nodes at lower levels go to pr2, the second highest priority queue. Finally, non-real time data packets that are sensed at a local node go to pr3, the lowest priority queue. (Page 3, Right Col Section IV, Para 1) Let’s consider a node x, residing at level l(k) and sensing a real-time, emergency event e.g., fire detection. This node transmits the priority1 data to BS through l(k -1) intermediate nodes. We consider the following scenario whereby every time a real-time data (a second packet) reaches a neighboring active node at an upper level y, a non-real time lower priority data (a first packet) is being processed at that node. (Page 4 Left Col Para 1) Taking the scenario of Fig. 1 as an example, we first consider the scenario when a real-time task (second packet with second priority) is sensed at node 11 and is forwarded to BS through relay nodes 9, 6, and 2. It should be observed that data are available at the pr2 queue at nodes 9, 6 and 2 (first packets with first priority).

    PNG
    media_image1.png
    164
    573
    media_image1.png
    Greyscale

See also Page 3 Section B. Algorithm);
calculate a second delay time based on the second priority level (Page 3, Right Col Section IV, Para 1: Let’s consider a node x, residing at level l(k) and sensing a real-time, emergency event e.g., fire detection. This node transmits the priority1 data to BS through l(k -1) intermediate nodes. We consider the following scenario whereby every time a real-time data (a second packet) reaches a neighboring active node at an upper level y, a non-real time lower priority data (a first packet) is being processed at that node.

    PNG
    media_image2.png
    212
    581
    media_image2.png
    Greyscale
), and
in response to the second delay time being less than the first delay time, transmit the second packet over a network before transmitting the first packet (Page 4 Left Col Para 1: Taking the scenario of Fig. 1 as an example, we first consider the scenario when a real-time task is sensed at node 11 and is forwarded to BS through relay nodes 9, 6, and 2. It should be observed that data are available at the pr2 queue at nodes 9, 6 and 2.

    PNG
    media_image1.png
    164
    573
    media_image1.png
    Greyscale

See also Page 3 Section B. Algorithm).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of KARIM to the system of HOWES in order to take the advantage of a method for outperforming FCFS and multi-level queue schedulers in terms of end-to-end data transmission delay using three-class priority packet scheduling scheme (KARIM: ABSTRACT).

Regarding claim 11, HOWES teaches system (Fig. 1 network 100, [0036] network 100 that includes one or more network devices 110. [0026] network device represents electronics, can be a controller; an access point (AP); a base station; a data transfer device (e.g., switch, router, bridge, etc.). [0027] the network device may include logic such as one or more of the following: (i) processing circuitry; (ii) one or more communication interfaces such as a radio and/or a physical connector to support wired connectivity) comprising:
a processor ([0026] network device represents electronics, can be a controller; an access point (AP); a base station; a data transfer device (e.g., switch, router, bridge, etc.)); and
a network interface connector coupled to the processor (0027] the network device may include logic such as one or more of the following: (i) processing circuitry; (ii) one or more communication interfaces such as a radio and/or a physical connector to support wired connectivity. See Fig. 3 Network Device 110 Processor 300 connected to  Communication Interface 115 ), wherein the processor is to:
receive a first packet (Fig. 1, Packet 170M, [0063] the network device 110 comprises resource management logic 160 that is configured to examine a sequence of network packets, which may include prioritized network packets 170.sub.1-170.sub.M (e.g., M.gtoreq.2) being part of a media frame 180, where the media frame 180 is part of a media stream at least partially forming the presentation 105. (Fig. 7, block 700, [0157]) network device, a plurality of network packets and a corresponding classification associated with each of the plurality of network packets is obtained (block 700));
determine a first application corresponding to the first packet ([0048] the media stream priority determination logic 235 may analyze the content within a media stream (stream packets) in order to determine its priority. Such analysis may involve determining the type of media (e.g., audio, video, FEC, etc.). [0089] an incoming presentation comprises multiple media streams including a first stream that includes audio, a second stream that includes base layer video,  a third stream that includes resolution enhancement layer video, and a fourth stream with FEC data for the base layer video (a first application corresponding to the first packet); the configuration of queues 360 for supporting the exemplary presentation may feature a first (base) queue 410 for processing of audio network packets and a second (base) queue 415 for processing of network packets associated with the base layer video); 
calculate a first delay time based on the first application ([0054] After determination of the priority level for particular media frames, the subset of network packets associated with each particular media frame are assigned this priority level, where the priority level may be stored in the network packet header. [0055] Furthermore, based on the media frame type, storage time analysis logic 280 (Priority Determination Logic 125) may determine the maximum time allowed for the network packets associated with the particular media frame type (Max_Time_In_Queue) (calculating a delay time for a first application type packet). [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 (Fig. 3) for placement of these network packets into appropriate transmit queues);
store the first packet in a first priority queue (Fig. 4, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. [0072] Packet processing logic 320 is configured to extract incoming prioritized network packets for a presentation being wirelessly transmitted, organize a plurality of transmit queues 360 for use in temporarily storing the prioritized network packets prior to transmission, and route network packets associated with different media streams into their corresponding queues 360. [0088] Each entry 530 of queue 415 is configured to store a particular network packet including its header 540 and payload 545. As an example, the header 540 may include (1) Start-Media tag 541; (2) priority level 542; relationship (redundant/dependent) 543; maximum time allowed in queue without transmission (Max_Time_In_Queue) 544, as described above);
receive a second packet after receiving the first packet (Fig. 1, Packet 170 between Packets 170M and 1701, [0063] the network device 110 comprises resource management logic 160 that is configured to examine a sequence of network packets, which may include prioritized network packets 170.sub.1-170.sub.M (e.g., M.gtoreq.2) being part of a media frame 180, where the media frame 180 is part of a media stream at least partially forming the presentation 105);
determine a second application corresponding to the second packet ([0048] the media stream priority determination logic 235 may analyze the content within a media stream (stream packets) in order to determine its priority. Such analysis may involve determining the type of media (e.g., audio, video, FEC, etc.). [0089] an incoming presentation comprises multiple media streams including a first stream that includes audio, a second stream that includes base layer video; the configuration of queues 360 for supporting the exemplary presentation may feature a first (base) queue 410 for processing of audio network packets and a second (base) queue 415 for processing of network packets associated with the base layer video. (a first application corresponding to the first packet and a second application corresponding to the second packet));
calculate a second delay time based on the second application (0054] After determination of the priority level for particular media frames, the subset of network packets associated with each particular media frame are assigned this priority level, where the priority level may be stored in the network packet header. [0055] Furthermore, based on the media frame type, storage time analysis logic 280 (Priority Determination Logic 125) may determine the maximum time allowed for the network packets associated with the particular media frame type (Max_Time_In_Queue) (calculating a delay time for a second application type packet). [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 (Fig. 3) for placement of these network packets into appropriate transmit queues);
store the second packet in a second priority queue (Fig. 4, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. [0072] Packet processing logic 320 is configured to extract incoming prioritized network packets for a presentation being wirelessly transmitted, organize a plurality of transmit queues 360 for use in temporarily storing the prioritized network packets prior to transmission, and route network packets associated with different media streams into their corresponding queues 360. [0088] Each entry 530 of queue 415 is configured to store a particular network packet including its header 540 and payload 545. As an example, the header 540 may include (1) Start-Media tag 541; (2) priority level 542; relationship (redundant/dependent) 543; maximum time allowed in queue without transmission (Max_Time_In_Queue) 544, as described above); and 
transmit the packet over a network ([0160] Thereafter, the network device transmits the particular network packet using the one or more transmission parameters (block 730)).
HOWES does not explicitly disclose the second delay time less than the first delay time; store the second packet in a second priority queue, where the second priority queue has a lower priority level than the first priority queue; and
transmit the second packet over a network via the network interface connector upon an expiration of the second delay time and before transmitting the first packet.
In an analogous art, KARIM teaches the second delay time less than the first delay time (Fig. 1, Page 2 Left Col Section III.A Para 1: maximum number of levels in the ready queue of a node is three: priority 1 (pr1), priority 2 (pr2), and priority 3 (pr3) queues. Real-time data packets go to pr1, the highest priority queue, and are processed using FCFS. Non-real time data packets that arrive from sensor nodes at lower levels go to pr2, the second highest priority queue. Finally, non-real time data packets that are sensed at a local node go to pr3, the lowest priority queue. (Page 3, Right Col Section IV, Para 1) Let’s consider a node x, residing at level l(k) and sensing a real-time, emergency event e.g., fire detection. This node transmits the priority1 data to BS through l(k -1) intermediate nodes. We consider the following scenario whereby every time a real-time data (a second packet) reaches a neighboring active node at an upper level y, a non-real time lower priority data (a first packet) is being processed at that node. (Page 4 Left Col Para 1) Taking the scenario of Fig. 1 as an example, we first consider the scenario when a real-time task (second packet with second priority) is sensed at node 11 and is forwarded to BS through relay nodes 9, 6, and 2. It should be observed that data are available at the pr2 queue at nodes 9, 6 and 2 (first packets with first priority).

    PNG
    media_image1.png
    164
    573
    media_image1.png
    Greyscale

See also Page 3 Section B. Algorithm);
store the second packet in a second priority queue, where the second priority queue has a lower priority level than the first priority queue (Fig. 1, Page 2 Left Col Section III.A Para 1: maximum number of levels in the ready queue of a node is three: priority 1 (pr1), priority 2 (pr2), and priority 3 (pr3) queues. Real-time data packets go to pr1, the highest priority queue, and are processed using FCFS. Non-real time data packets that arrive from sensor nodes at lower levels go to pr2, the second highest priority queue. Finally, non-real time data packets that are sensed at a local node go to pr3, the lowest priority queue. (Page 3, Right Col Section IV, Para 1) Let’s consider a node x, residing at level l(k) and sensing a real-time, emergency event e.g., fire detection. This node transmits the priority1 data to BS through l(k -1) intermediate nodes. We consider the following scenario whereby every time a real-time data (a second packet) reaches a neighboring active node at an upper level y, a non-real time lower priority data (a first packet) is being processed at that node. (Page 4 Left Col Para 1) Taking the scenario of Fig. 1 as an example, we first consider the scenario when a real-time task (second packet with second priority) is sensed at node 11 and is forwarded to BS through relay nodes 9, 6, and 2. It should be observed that data are available at the pr2 queue at nodes 9, 6 and 2 (first packets with first priority).

    PNG
    media_image1.png
    164
    573
    media_image1.png
    Greyscale

See also Page 3 Section B. Algorithm); and
transmit the second packet over a network via the network interface connector upon an expiration of the second delay time and before transmitting the first packet (Page 3 Right Col Section IV Para 2: We consider the following scenario whereby every time a real-time data reaches a neighboring active node at an upper level y, a non-real time lower priority data is being processed at that node. Hence, data delivery at y is preempted to send real-time data. Transmission delay that is required to place a real-time data from a node into the medium is equal to datapr1/st. The propagation time or delay to transmit data from the source to destination can be formulated as (d/sp). Considering the above mentioned scenario end-to-end delay for sending a real-time data satisfies the following inequality.

    PNG
    media_image3.png
    489
    633
    media_image3.png
    Greyscale

Page 4 Left Col Para 1: Taking the scenario of Fig. 1 as an example, we first consider the scenario when a real-time task is sensed at node 11 and is forwarded to BS through relay nodes 9, 6, and 2. It should be observed that data are available at the pr2 queue at nodes 9, 6 and 2.

    PNG
    media_image1.png
    164
    573
    media_image1.png
    Greyscale

(In the above eq. (1) Transmission delay and pr1proc is the process time at each node for real-time task or packet, is analogous to scheduled time or expiration of the second delay time for a pr1 task or data packet. See also Page 3 Section B. Algorithm)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of KARIM to the system of HOWES in order to take the advantage of a method for outperforming FCFS and multi-level queue schedulers in terms of end-to-end data transmission delay using three-class priority packet scheduling scheme (KARIM: ABSTRACT).

 Regarding claim 13, HOWES teaches wherein the processor is to:
determine a first channel corresponding to the first packet (Fig. 4 middle packet of packets 400, and TX Packets to communication Interface 115, [0064] the resource management logic 160 translates information within the network packets to generate data structures (e.g. transmit queues) that (i) are organized, taking into account the priorities of and the relationships (dependency, redundancy) between network packets, for the presentation being transmitted over the network 100 and (ii) interface with transmission management logic 330 (shown in FIGS. 3-4) to optimize airtime or quality of experience by controlling network packet transmissions (first channel corresponding to the first packet in corresponding transmit queue is obvious));
calculate the first delay time based on the first channel (Fig. 4, [0055] Furthermore, based on the media frame type, storage time analysis logic 280 (Priority Determination Logic 125) may determine the maximum time allowed for the network packets associated with the particular media frame type (Max_Time_In_Queue) (calculating a delay time for a first application type packet). [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 (Fig. 3) for placement of these network packets into appropriate transmit queues. (Max_Time_In_Queue for the media frame type, a first packet to be transmitted over the first channel using communication Interface 115 is obvious));
receive a third packet (Fig. 4 more packets after the third packet of packets 400 indicated by dots);
determine the first application corresponds to the third packet ([0089] As an illustrative example, an incoming presentation comprises multiple media streams including a first stream that includes audio, a second stream that includes base layer video, a third stream that includes resolution enhancement layer video, and a fourth stream with FEC data for the base layer video (each streams may have multiple packets, therefore first application can have first packet and third packet)).
HOWES does not determine a second channel corresponding to the third packet; calculate a third delay time based on the second channel, wherein the first delay time is different than the third delay time; and store the third packet in the first priority queue, wherein a position of the third packet within the first priority queue is based on the third delay time.  
KARIM teaches determine a second channel corresponding to the third packet (Page 4 Left Col Para 1 data are available at the pr2 queue at nodes 9, 6 and 2; (Page 4 Left Col Para 1) consecutive timeslots (first channel and second channel for first packet and third packet) there is no task at the pr1 queue but there are tasks available at the pr2 queue (there are plurality of packets, first packet and third packet, of non-real time pr2 application));
calculate a third delay time based on the second channel, wherein the first delay time is different than the third delay time (Page 3 Left Col B. Pseudo-Code, Algorithm: 
if procTimepr2(k) < t2(k) then
All pr2 tasks are processed as FCFS.
(Page 4 Left Col Para 1) data are available at the pr2 queue at nodes 9, 6 and 2; (Page 4 Left Col Para 1) consecutive timeslots there is no task at the pr1 queue but there are tasks available at the pr2 queue (since pr2 tasks or packets are processed FCFS, the first delay of the pr2 first task or packet and third delay of the pr2 third task or packet are different and are in different time slots or channels)); and
store the third packet in the first priority queue, wherein a position of the third packet within the first priority queue is based on the third delay time (Page 3 Left Col B. Pseudo-Code, Algorithm: 
if procTimepr2(k) < t2(k) then
All pr2 tasks are processed as FCFS.
(Page 4 Left Col Para 1) data are available at the pr2 queue at nodes 9, 6 and 2; (Page 4 Left Col Para 1) consecutive timeslots there is no task at the pr1 queue but there are tasks available at the pr2 queue. It is obvious that the third packet is stored in the pr2 or first priority queue being processed FCFS).  

Regarding claim 15, HOWES do not explicitly disclose receive a third packet after receiving the second packet and before transmitting the first packet; determine the third packet has a higher priority level than the first packet; transmit the third packet over the network via the network interface after transmitting the first packet, based on [[the]] an expiration of the first delay time.
KARIM teaches receive a third packet after receiving the second packet and before transmitting the first packet; determine the third packet has a higher priority level than the first packet; transmit the third packet over the network via the network interface after transmitting the first packet, based on an expiration of the first delay time (Page 3 Right Col Section IV Para 2: We consider the following scenario whereby every time a real-time data reaches a neighboring active node at an upper level y, a non-real time lower priority data is being processed at that node. Hence, data delivery at y is preempted to send real-time data. Transmission delay that is required to place a real-time data from a node into the medium is equal to datapr1/st. The propagation time or delay to transmit data from the source to destination can be formulated as (d/sp). Considering the above mentioned scenario end-to-end delay for sending a real-time data satisfies the following inequality.

    PNG
    media_image3.png
    489
    633
    media_image3.png
    Greyscale

Page 4 Left Col Para 1: Taking the scenario of Fig. 1 as an example, we first consider the scenario when a real-time task is sensed at node 11 and is forwarded to BS through relay nodes 9, 6, and 2. It should be observed that data are available at the pr2 queue at nodes 9, 6 and 2.

    PNG
    media_image1.png
    164
    573
    media_image1.png
    Greyscale

(In the above eq. (2) and eq (3) discloses that while the non-real time pr2 lower priority first data packet is present, then if plurality pr1 higher priority second and third packets arrive, then second and third packet of pr1 will be transmitted before lower priority pr2 packet. See also Page 3 Section B. Algorithm)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of KARIM to the system of HOWES in order to take the advantage of a method for outperforming FCFS and multi-level queue schedulers in terms of end-to-end data transmission delay using three-class priority packet scheduling scheme (KARIM: ABSTRACT).

Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US20140146677, of IDS, hereinafter ‘HOWES’) in view of Karim et al. (“An Efficient Priority Packet Scheduling Algorithm for Wireless Sensor Network”, hereinafter ‘KARIM’) and with further in view of Stanwood et al. (US20120140633, of IDS, hereinafter ‘STANWOOD’).
Regarding claim 2, HOWES teaches wherein the machine-readable instructions, when executed by the processor, cause the processor to determine the first priority level of the first packet based on a first protocol of the first packet and the second priority level of the second packet based on a second protocol of the second packet ([0003] Real-time Transport Protocol (RTP) defines a standardized packet format for delivering streaming media, such as audio and video streams (first packets and second packets), over Internet Protocol (IP) networks. RTP is used in conjunction with the RTP Control Protocol (RTCP), where RTP handles the media streams (e.g., audio and video) while RTCP handles quality of service (QoS) (determine the priority level of the packet based on a protocol of the packet). [0054] After determination of the priority level for particular media frames, the subset of network packets associated with each particular media frame are assigned this priority level. [0089] an incoming presentation comprises multiple media streams including a first stream that includes audio, a second stream that includes base layer video; the configuration of queues 360 for supporting the exemplary presentation may feature a first (base) queue 410 for processing of audio network packets and a second (base) queue 415 for processing of network packets associated with the base layer video. (first packet based on a first protocol of the first packet)).
HOWES and KARIM do not explicitly disclose to determine the first priority level of the first packet based on a first protocol of the first packet and a first port indicated in the first packet and the second priority level of the second packet based on a second protocol of the second packet and a second port indicated in the second packet.
In analogous art, STANWOOD teaches to determine the first priority level of the first packet based on a first protocol of the first packet and a first port indicated in the first packet and the second priority level of the second packet based on a second protocol of the second packet and a second port indicated in the second packet ([0041] assign importance is through the use of relative priority between different data streams. For example, standards such as the IEEE 802.1p and IETF RFC 2474 Diffserv define bits within the IP frame headers to carry such priority information. This information can be used by a network node's scheduling algorithm to make forwarding decisions. Additional characteristics of a packet or data stream can also be mapped to a priority value, and passed to the scheduling algorithm. The standard 802.16e, for example, allows characteristics such as IP source/destination address or TCP/UDP port number to be mapped to a relative stream priority while also considering performance requirements such as throughput, latency, and jitter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of STANWOOD to the system of HOWES and KARIM in order to take the advantage of a method for providing to maximize user Quality of Experience (QoE) in response to recurring network patterns, one-time events, application characteristics, or a combination of any of them, by adjusting the relative importance of different user applications through the use of application information in conjunction with dynamic Application Factors (AF) settings (STANWOOD: [0004]).

Regarding claim 12, HOWES teaches wherein the processor is to calculate the first delay time based on a first value in a priority table and the second delay time based on a second value in the priority table, wherein the first value corresponds to the first application and the second value corresponds to the second application ([0048] the media stream priority determination logic 235 may analyze the content within a media stream (stream packets) in order to determine its priority. Such analysis may involve determining the type of media (e.g., audio, video, FEC, etc.) (first application type and second application type). [0055] based on the media frame type (of determined application), storage time analysis logic 280 may determine the maximum time allowed for the network packets associated with the particular media frame type (Max_Time_In_Queue) (first delay time based on a first value corresponds to the first application and the second delay based on a first value corresponds to the second application)).
HOWES and KARIM do not explicitly disclose wherein the processor is to calculate the first delay time based on a first value in a priority table and the second delay time based on a second value in the priority table.
In an analogous art, STANWOOD teaches wherein the processor is to calculate the first delay time based on a first value in a priority table and the second delay time based on a second value in the priority table ([0045] In another example, the Third Generation Partnership Program (3GPP) has established a construct termed QoS Class Identifiers (QCI) for use in the Long Term Evolution (LTE) standard. The QCI system has 9 scheduling groups defined by a combination of performance requirements, scheduler priority and user application. For example, the scheduling group referenced by QCI index=1 is defined by the following characteristics: (1) Performance Requirements: Latency=100 mS, Packet Loss Rate=10E-2, Guaranteed Bit Rate (2) Priority: 2 (3) Application: Conversational Voice. (a priority table for scheduling groups, and delay-latency according to the priority table) [0046] The term `class of service` (or CoS) is sometimes used as a synonym for scheduling groups. [0062] The input traffic can then be classified (step 1210), the input traffic is assessed to determine relative importance of each packet and to determine if performance requirements have been assigned for each data packet. For instance, in an LTE network, a packet gateway can assign packets to specific logical connections or bearers, mapped to an LTE scheduling group (i.e. QCI), implies certain performance requirements that are associated with the scheduling group. [0064] The data packets (first application packet and second application packet) comprising the input traffic can then be inserted into one or more data queues associated with the scheduling groups (step 1220) (first application packet and second application packet in respective priority data queue). [0065] Scheduler parameters can then be calculated for each of the data queues (step 1225), calculated based on the classification information created in step 1210 (calculate the first delay time based on a first value in a priority table and the second delay time based on a second value in the priority table).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of STANWOOD to the system of HOWES and KARIM in order to take the advantage of a method for providing to maximize user Quality of Experience (QoE) in response to recurring network patterns, one-time events, application characteristics, or a combination of any of them, by adjusting the relative importance of different user applications through the use of application information in conjunction with dynamic Application Factors (AF) settings (STANWOOD: [0004]).

Regarding claim 14, HOWES and KARIM are silent about determine the first application by determining a first protocol of the first packet and a first port indicated in the first packet and the second application by determining a second protocol of the second packet and a second port indicated in the second packet.
In analogous art, STANWOOD teaches determine the first application by determining a first protocol of the first packet and a first port indicated in the first packet and the second application by determining a second protocol of the second packet and a second port indicated in the second packet (([0041] assign importance is through the use of relative priority between different data streams. For example, standards such as the IEEE 802.1p and IETF RFC 2474 Diffserv define bits within the IP frame headers to carry such priority information. This information can be used by a network node's scheduling algorithm to make forwarding decisions. Additional characteristics of a packet or data stream can also be mapped to a priority value, and passed to the scheduling algorithm. The standard 802.16e, for example, allows characteristics such as IP source/destination address or TCP/UDP port number to be mapped to a relative stream priority while also considering performance requirements such as throughput, latency, and jitter. [0045] The (LTE) QCI system has 9 scheduling groups defined by a combination of performance requirements, scheduler priority and user application. ([0062] determine if performance requirements have been assigned for each data packet, indicated by assigning the same tunnel ID to packets for the same logical connection (logical channel). The tunnel ID is mapped to an LTE scheduling group (i.e. QCI). [0097] With SDP, the m-field defines the media type, network port, protocol and format. [0098] In the first example, an audio stream is described using the Real-Time Protocol (RTP) for data transport on Port 49170 and based on the format described in the RTP Audio Video Profile (AVP) number 0. In the second example, a video stream is described using RTP for data transport on Port 51372 based on RTP Audio Video Profile (AVP) number 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of STANWOOD to the system of HOWES and KARIM in order to take the advantage of a method for providing to maximize user Quality of Experience (QoE) in response to recurring network patterns, one-time events, application characteristics, or a combination of any of them, by adjusting the relative importance of different user applications through the use of application information in conjunction with dynamic Application Factors (AF) settings (STANWOOD: [0004]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US20140146677, of IDS, hereinafter ‘HOWES’) in view of Zhao et al. (CN 103812791 A, hereinafter ‘ZHAO’) and with further in view of Ghanadan et al. (US20100284274, hereinafter ‘GHANADAN’).
Regarding claim 6, HOWES teaches a non-transitory computer-readable medium storing machine- readable instructions which, when executed by a processor of an electronic device (Fig. 3, Network Device 110, [0027] the network device may include logic such as one or more of the following: (i) processing circuitry; (ii) one or more communication interfaces such as a radio and/or a physical connector to support wired connectivity; and/or (iii) a non-transitory (computer-readable) storage medium. See also Abstract: non-transitory computer readable medium is described that comprises instructions which, when executed by one or more hardware processors), cause the processor to:
receive a first packet (Fig. 1, Packet 170M, [0063] the network device 110 comprises resource management logic 160 that is configured to examine a sequence of network packets, which may include prioritized network packets 170.sub.1-170.sub.M (e.g., M.gtoreq.2) being part of a media frame 180, where the media frame 180 is part of a media stream at least partially forming the presentation 105. (Fig. 7, block 700, [0157]) network device, a plurality of network packets and a corresponding classification associated with each of the plurality of network packets is obtained (block 700));
receive a second packet after receiving the first packet (Fig. 1, Packet 170 between Packets 170M and 1701, [0063] the network device 110 comprises resource management logic 160 that is configured to examine a sequence of network packets, which may include prioritized network packets 170.sub.1-170.sub.M (e.g., M.gtoreq.2) being part of a media frame 180, where the media frame 180 is part of a media stream at least partially forming the presentation 105);
determine a first priority level of the first packet is equivalent to a second priority level of the second packet (Fig. 1, Priority Determination Logic 125, [0051] the packet priority determination logic 265 may be configured to determine priority for network packets (priority of first packet and priority of second packet) within a media stream by partitioning a plurality of network packets of the media stream into a plurality of subsets, where each subset in the plurality of subsets may correspond to a media frame and its associated type. [0053] After partitioning the plurality of network packets, the packet priority determination logic 265 may be configured to initially determine a priority level for each particular media frame. (Fig. 7, [0157]) a corresponding classification associated with each of the plurality of network packets (priority of first packet and priority of second packet) is obtained (block 700). The classification may include the priority level assigned to the particular network packet, network packets corresponding to the same media frame are classified identically);
calculate a first delay time for the first packet based on the first priority level and a second delay time for the second packet based on the second priority level (Fig. 4, second and third packets 400 with header 295, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. (calculate first and second delay times based on first and second priority level corresponding to respective first and second packets, as obvious). (Fig. 7, steps 700-710) [0157-0158] a plurality of network packets and a corresponding classification associated with each of the plurality of network packets is obtained (block 700). The classification may include the priority level assigned to the particular network packet. Thereafter, one or more current network conditions are identified by the network device (block 710), the one or more current network conditions may be directed to an amount of time left for transmitting the plurality of network packets (calculated delay time for first and second packets));
store the first packet in a delay queue (Fig. 4, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. [0072] Packet processing logic 320 is configured to extract incoming prioritized network packets for a presentation being wirelessly transmitted, organize a plurality of transmit queues 360 for use in temporarily storing the prioritized network packets prior to transmission, and route network packets associated with different media streams into their corresponding queues 360. [0088] Each entry 530 of queue 415 is configured to store a particular network packet including its header 540 and payload 545. As an example, the header 540 may include (1) Start-Media tag 541; (2) priority level 542; relationship (redundant/dependent) 543; maximum time allowed in queue without transmission (Max_Time_In_Queue) 544, as described above);
store the second packet in the delay queue (Fig. 4, [0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues);
transmit the second packet over a network upon an expiration of the second delay time (([0157] The classification may include the priority level assigned to the particular network packet. It is noted that, according to one embodiment of the disclosure, network packets corresponding to the same media frame are classified identically. Thereafter, one or more current network conditions are identified by the network device (block 710). [0158] the one or more current network conditions may be directed to an amount of time left for transmitting the plurality of network packets. [0160] the network device transmits the particular network packet using the one or more transmission parameters (block 730)); and
transmit the first packet over the network after transmitting the second packet over the network (([0157] The classification may include the priority level assigned to the particular network packet. It is noted that, according to one embodiment of the disclosure, network packets corresponding to the same media frame are classified identically. Thereafter, one or more current network conditions are identified by the network device (block 710). [0158] the one or more current network conditions may be directed to an amount of time left for transmitting the plurality of network packets. [0160] the network device transmits the particular network packet using the one or more transmission parameters (block 730)).
HOWES is silent about in response to the second delay time being less than the first delay time, store the second packet in the delay queue in a first position ahead of a second position of the first packet (after determining a first priority level of the first packet is equivalent to a second priority level of the second packet), transmit the second packet over a network upon an expiration of the second delay time, and transmit the first packet over the network after transmitting the second packet over the network.
In an analogous art, ZHAO teaches in response to the second delay time being less than the first delay time, store the second packet in the delay queue in a first position ahead of a second position of the first packet (after determining a first priority level of the first packet is equivalent to a second priority level of the second packet), transmit the second packet over a network upon an expiration of the second delay time, and transmit the first packet over the network after transmitting the second packet over the network ([0058] In the embodiment of the invention, the preset buffer queue storage completion data packet is not transmitted, and when not reaching the maximum transmission delay time of the data packet. the data packets in the cache queue can be ordered according to the priority, the highest priority data pack in the buffer queue of the queue head, or according to corresponding data packet sending remaining time ordering (first packet and second packets with equivalent priority levels are ordered according to remaining time, therefore second packet, with second delay time being less than the first delay time of first packet, will be ordered ahead of first packet for transmission)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of ZHAO to the system of HOWES in order to take the advantage of a method for transmitting data packet using calculated remaining time data to avoid high transmission delay improving the safety and stability of the system (ZHAO: [0033]).
HOWES and ZHAO dot explicitly disclose transmit the second packet over a network upon an expiration of the second delay time.
In an analogous art, GHANADAN teaches transmit the second packet over a network upon an expiration of the second delay time ([0009] The scheduler is effective to receive the packet, set a remaining delay of flow variable equal to a maximum allowable end to end delay for a flow of the packet, set an expected delay of the packet at the node variable equal to a quotient of the remaining delay of flow variable and a number of remaining hops in the flow of the packet, set a slack variable equal to the number of remaining hops in the flow of the packet, when the expected delay of the packet at the node variable is greater than the quotient of the length of the packet and a reserved rate of flow, set a holding time equal to the expected delay of the packet at the node variable minus the quotient of the length of the packet and the reserved rate of flow; when the expected delay of the packet at the node variable is less than or equal to the quotient of the length of the packet and the reserved rate of flow, set the holding time to zero. The scheduler is further effective to forward the packet, including the expected delay of the packet at the node variable and the slack variable in the header, to the media access controller for transmission based on the holding time. (queued packets are scheduled for transmission at the scheduled time or upon an expiration of respective holding or delay time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of GHANADAN to the system of HOWES and ZHAO in order to take the advantage of a method to satisfy certain Quality-of-Service (QoS) routing requirements (GHANADAN: [0008]).

Regarding claim 7, HOWES is silent about wherein the machine-readable instructions, when executed by the processor, cause the processor to store the second packet in a transmission queue prior to transmission of the second packet over the network.
  ZHAO teaches wherein the machine-readable instructions, when executed by the processor, cause the processor to store the second packet in a transmission queue prior to transmission of the second packet over the network ([0058] the preset buffer queue storage completion data packet is not transmitted, and when not reaching the maximum transmission delay time of the data packet. the data packets in the cache queue can be ordered according to corresponding data packet sending remaining time ordering (first packet and second packets with equivalent priority levels are ordered according to remaining time, therefore second packet, with second delay time being less than the first delay time of first packet, will be ordered ahead of first packet for transmission)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of ZHAO to the system of HOWES and GHANADAN in order to take the advantage of a method for transmitting data packet using calculated remaining time data to avoid high transmission delay improving the safety and stability of the system (ZHAO: [0033]).

Regarding claim 8, HOWES teaches to: determine the transmission queue is below transmission capacity ([0018] the network device may be configured to control packet transmissions, involve transmitting or dropping particular network packet(s) based at least on the priority level assigned to that particular network packet(s), contemplating real-time analysis of network conditions (e.g., network load, error rate, amount of allocated time remaining for transmission, etc.) and state information (e.g., client device association, bandwidth constraints due to bandwidth contracts held by the associated client devices. [0087] the configuration information 500 may include Queue_ID 505 that uniquely identifies the queue 415 (and the media stream associated with the queue 415); queue priority 510 that identifies the priority of the queue 415 to at least partially assist the transmission management logic 330 in real-time control of packet transmission or dropping; queue bandwidth 515 (Queue_Bandwidth) that represents the bandwidth needed to deliver all of the data associated with the queue (determine the transmission queue is below transmission capacity from queue bandwidth available, as obvious); and/or relationship 520 that identifies whether the queue 415 operates as a redundant queue, dependent queue or a "base" queue (no dependency and redundancy with other queues).); and
in response to the determination, remove the first packet from the delay queue and store the first packet in the transmission queue prior to an expiration of the first delay time (Fig. 4 respective Base Queue 2 415, Dependent Queue 425 for/on Base Queue 2 [0077-0079]) resource management logic 160 feature the functionality associated with packet processing logic 320, transmission management logic 330, transmission parameter set table 350 and queues 360. Packet processing logic 320 to organize queues 360 for handling transmission of prioritized network packets forming the presentation. (Fig. 4 respective Base Queue 2 415, Dependent Queue 425 for/on Base Queue 2 [0077-0079]) resource management logic 160 feature the functionality associated with packet processing logic 320, transmission management logic 330, transmission parameter set table 350 and queues 360. Packet processing logic 320 to organize queues 360 for handling transmission of prioritized network packets forming the presentation. [0102] 3) A packet is eligible for drop if its estimated time in queue is greater than its Max_Time_In_Queue parameter. Obviously if Queue_bandwidth is available and estimated time in queue is not greater than its Max_Time_In_Queue parameter, the first packet with lower priority will be put in to transmission resource management logic 160, similar to best effort traffic forwarding criteria in presence of voice/video traffic as well known in the art, e.g. US20170245177 [0025-0026]).
HOWES and ZHAO do not explicitly disclose in response to the determination, remove the first packet from the delay queue and store the first packet in the transmission queue prior to an expiration of the first delay time.
GHANADAN teaches in response to the determination, remove the first packet from the delay queue and store the first packet in the transmission queue prior to an expiration of the first delay time ([0009] when the expected delay of the packet at the node variable is less than or equal to the quotient of the length of the packet and the reserved rate of flow, set the holding time to zero. The scheduler is further effective to forward the packet, including the expected delay of the packet at the node variable and the slack variable in the header, to the media access controller for transmission based on the holding time).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of GHANADAN to the system of HOWES and ZHAO in order to take the advantage of a method to satisfy certain Quality-of-Service (QoS) routing requirements (GHANADAN: [0008]).

Regarding claim 9, HOWES teaches to: receive a third packet after receiving the first packet (Fig. 4, packets 400 represented by dots after third packet 400 with header 295);
determine a third priority level of the third packet is equivalent to the first priority level and the second priority level ([0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues. (Fig. 7, [0157]) a corresponding classification associated with each of the plurality of network packets (priority of first packet and priority of second packet) is obtained (block 700). The classification may include the priority level assigned to the particular network packet, network packets corresponding to the same media frame are classified identically));
calculate a third delay time for the third packet based on the third priority level ([0056] the priority determination logic 125 produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues).
HOWES is silent about wherein an expiration of the third delay time is prior to an expiration of the first delay time and after an expiration of the second delay time; store the third packet in the delay queue in a third position between the first position and the second position; and transmit the third packet over the network upon expiration of the third delay time, after transmitting the second packet over the network and before transmitting the first packet over the network. 
In an analogous art, ZHAO teaches wherein an expiration of the third delay time is prior to an expiration of the first delay time and after an expiration of the second delay time, store the third packet in the delay queue in a third position between the first position and the second position, and transmit the third packet over the network upon expiration of the third delay time, after transmitting the second packet over the network and before transmitting the first packet over the network ([0058] In the embodiment of the invention, the preset buffer queue storage completion data packet is not transmitted, and when not reaching the maximum transmission delay time of the data packet. the data packets in the cache queue can be ordered according to the priority, the highest priority data pack in the buffer queue of the queue head, or according to corresponding data packet sending remaining time ordering (first, second and third packets with equivalent priority levels are ordered according to respective remaining time, therefore third packet to be transmitted after transmitting the second packet over the network and before transmitting the first packet over the network)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of ZHAO to the system of HOWES in order to take the advantage of a method for transmitting data packet using calculated remaining time data to avoid high transmission delay improving the safety and stability of the system (ZHAO: [0033]).
HOWES and ZHAO do not explicitly disclose transmit the third packet over the network upon expiration of the third delay time.
GHANADAN teaches transmit the third packet over the network upon expiration of the third delay time (([0009] when the expected delay of the packet at the node variable is greater than the quotient of the length of the packet and a reserved rate of flow, set a holding time equal to the expected delay of the packet at the node variable minus the quotient of the length of the packet and the reserved rate of flow; when the expected delay of the packet at the node variable is less than or equal to the quotient of the length of the packet and the reserved rate of flow, set the holding time to zero. The scheduler is further effective to forward the packet, including the expected delay of the packet at the node variable and the slack variable in the header, to the media access controller for transmission based on the holding time).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of differentiating the treatment of data streams of GHANADAN to the system of HOWES and ZHAO in order to take the advantage of a method to satisfy certain Quality-of-Service (QoS) routing requirements (GHANADAN: [0008]).

Regarding claim 10, HOWES teaches wherein the delay queue includes a priority queue and a first priority level of the first packet in the priority queue is based on an expiration time of the first delay time ([0054] After determination of the priority level for particular media frames, the subset of network packets associated with each particular media frame are assigned this priority level.  [0055] based on the media frame type, storage time analysis logic 280 may determine the maximum time allowed for the network packets associated with the particular media frame type (Max_Time_In_Queue). [0056] priority determination logic 125 produces configuration information 290 (e.g., Presentation_ID; Queue_Num; Total_Bandwidth; Queue_ID; and/or Queue_Bandwidth) that provides relationship information needed by the resource management logic 160 to organize the transmit queue configuration for the presentation, produces additional packet header information 295 (e.g., priority level; Max_Time_In_Queue; Start_Media tag; Redundancy/Dependency tags) that may be added within the header portions of the network packets in order to provide relationship information needed by the resource management logic 160 for placement of these network packets into appropriate transmit queues).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tohzaka et al. (US 9445433 B2), describing Wireless Communication Apparatus For Lower Latency Communication
Linden; Lars (US 6724746 B1), describing Packet Communication System And A Method Related To Such A System
Anchan et al. (US 20180034736 A1), describing DIFFERENTIAL SCHEDULING FOR REAL-TIME COMMUNICATION SERVICES
Ashwood-Smith; Peter (US 20150188804 A1), describing SYSTEM AND METHOD FOR SOURCE ROUTING WITH ONE OR MORE DELAY SEGMENTS
Christensen, Jacob (US 20020136217 A1), describing Method And Apparatus To Manage Packet Fragmentation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413